       Case 2:19-cr-00147-MCE Document 46 Filed 08/10/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     LEXI P. NEGIN, SBN 250376
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700

 6   Attorneys for Defendant
     WILLIAM DAN POWELL
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11      UNITED STATES OF AMERICA,                )   Case No. 2:19-cr-00147-MCE
                                                 )
12                      Plaintiff,               )   STIPULATION AND ORDER TO
                                                 )   CONTINUE STATUS CONFERENCE AND
13                         vs.                   )   EXCLUDE TIME
                                                 )
14          WILLIAM DAN POWELL,                  )   Date: August 12, 2021
                                                 )   Time: 10:00 A.M.
15                     Defendant.                )   Judge: Hon. Morrison C. England, Jr.
                                                 )
16                                               )

17           IT IS HEREBY STIPULATED and agreed by and between Acting United States
18   Attorney Phillip A. Talbert, through Assistant United States Attorney Mira Chernick, counsel for
19   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defenders Christina
20   Sinha and Lexi Negin, counsel for Defendant William Dan Powell, that the status conference
21   originally set for August 5, 2021, but continued by the Court to August 12, 2021, may be
22   continued to October 21, 2021 at 10:00 a.m., and that time may be excluded through and
23   including that date pursuant to local code A and T4.
24           Defense counsel filed a Motion for a Determination of Competency on July 7, 2021. The
25   government stipulated that the competency evaluation was appropriate and on July 21, 2021, this
26   Court ordered that Mr. Powell be committed to the custody of the Attorney General for a
27   competency evaluation.
28

      Stipulation and Order to Continue Status        -1-           United States v. Powell, 2:19-cr-147-MCE
      Conference and Exclude Time
       Case 2:19-cr-00147-MCE Document 46 Filed 08/10/21 Page 2 of 3


 1           Due to the nature of the ongoing Covid-19 pandemic, the transfer of Mr. Powell for the

 2   competency evaluation has not yet occurred. The parties believe it is prudent to continue this

 3   status to October 21, 2021, so that Mr. Powell can be transported and so that the competency
 4   evaluation can take place.
 5           The parties therefore request that the status conference be continued, and that time be
 6   excluded between the date of the order and October 21, 2021 (inclusive) under the Speedy Trial
 7   Act pursuant to Title 18, United States Code, Section 3161(h)(7)(B)(iv) (Local Code T4) and
 8   (h)(1)(A) (Local Code A). It is further submitted that the ends of justice served by taking such
 9   action outweigh the best interest of the public and the defendant in a speedy trial and respectfully
10   request the Court so to find.
11
                                                   Respectfully submitted,
12
                                                   HEATHER E. WILLIAMS
13                                                 Federal Defender
14   Date: August 6, 2021                          /s/ Lexi Negin
                                                   LEXI NEGIN
15                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
16                                                 WILLIAM DAN POWELL
17
18
     Date: August 6, 2021                          PHILLIP A. TALBERT
19                                                 Acting United States Attorney

20                                                 /s/ Mira Chernick
                                                   MIRA CHERNICK
21                                                 Assistant United States Attorney
22                                                 Attorney for Plaintiff

23
24
25
26
27
28

      Stipulation and Order to Continue Status       -2-            United States v. Powell, 2:19-cr-147-MCE
      Conference and Exclude Time
       Case 2:19-cr-00147-MCE Document 46 Filed 08/10/21 Page 3 of 3


 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4   IT IS THEREFORE ORDERED:
 5           The status conference currently scheduled for August 12, 2021, shall be CONTINUED
 6   to October 21, 2021 at 10:00 a.m.;
 7           That under the Speedy Trial Act pursuant to Title 18, United States Code, Section
 8   3161(h)(7)(B)(iv) (Local Code T4) and (h)(1)(A), time shall be excluded.
 9           IT IS SO ORDERED.
10
11   Dated: August 9, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status         -3-            United States v. Powell, 2:19-cr-147-MCE
      Conference and Exclude Time
